DETAILED ACTION
Notice of AIA  Status
The present application is being examined under the AIA  the first inventor to file provisions. 


Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/28/2021 have being considered by the examiner and was entered into the record.  However, it is impractical for the Examiner to review the references thoroughly given the number of references cited in this IDS that fully spans 401 references.  By initialing each of the cited references on the accompanying 1449 forms, or by not striking through the cited reference, the Examiner is merely acknowledging the submission of the cited references and indicating that only a cursory review has been made of each cited reference.  MPEP § 2004.13 states (emphasis added): 
"It is desirable to avoid the submission of long lists of documents if it can be avoided. Eliminate clearly irrelevant and marginally pertinent cumulative information. If a long list is submitted, highlight those documents which have been specifically brought to applicant's attention and/or are known to be of most significance. See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp.948, 175 USPQ 260 (S.D. Fla. 1972), aft'd, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974). But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823(Fed. Cir. 1995)."
Further, it should be noted that an Applicant's duty of disclosure of material and information is not satisfied by presenting an Examiner with "a mountain of largely irrelevant [material] from which he is presumed to have been able, with his experience and with adequate time, to have found the critical [material]. It ignores the real world conditions under which Examiners work." Rohm & Haas Co. v. Crystal Chemical co., 722 F.2d 1556, 1573 [220 USPQ 289] (Fed. Cir.1983), cert. Denied, 469 U.S. 851 (1984). Patent Applicant has a duty not just to disclose pertinent prior art references but to make a disclosure in such a way as not to "bury" it within other disclosures of less relevant prior art; see Golden Valley Microwave Foods Inc. v. Weaver Popcorn Co. Inc., 24 USPQ2d 1801 (N.D. Ind. 1992); Molins PLC v. 
Given the large number of references cited on the IDS, the Examiner respectfully requests the cooperation of the Applicant in providing a concise explanation of relevance, such as the pertinent paragraphs, columns and line numbers, or drawings, which have caused each corresponding item to be listed on the IDS, since such action will insure that information pertinent to the validity of any issued patent will not be overlooked.

  Claim Objections
Claim 37 and associated dependent claims are objected to because of the following informalities:
Claim 37, the term “The portable electronic device of claim 36, wherein: the touch sensing system comprises one or more electrodes: and the touch sensing system is configured to:,” should be changed to, “The portable electronic device of claim 36, wherein: the touch sensing system comprises one or more electrodes; and the touch sensing system is configured to:,” for typographic error.  Appropriate correction is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 21-22, and 29-30, are rejected under 35 U.S.C. 102(a) (1) as being anticipated by BUSHNELL et al. (US 2017/0082509 A1), hereinafter referenced as BUSHNELL.

Regarding claim 21, BUSHNELL teaches a portable electronic device (Fig. 1, #100 called an electronic device. Paragraph [0036]) comprising: an enclosure (Fig. 1, #102 called an enclosure. Paragraph [0037]) having a wall formed from a ceramic material (Fig. 1. Paragraph [0037]-BUSHNELL discloses the enclosure #102 is formed from a metal, which may include aluminum, stainless steel, ceramic, as non-limiting examples.); a light-transmissive cover (Fig. 1-2, #106 called a protective cover. Paragraph [0037]) coupled to the enclosure (Fig. 1-2. Paragraph [0037]-BUSHNELL disclose the electronic device #100 may further include a protective cover #106 that overlays the display assembly #104.  The protective cover #106 may include a material, such as glass or sapphire that provides a transparent protective layer for the display assembly #104.); a touch-sensitive display (Fig. 1-2, #104 called a touch-sensitive display. Paragraph [0037]) below the light-transmissive cover and configured to detect first touch inputs applied to the light-transmissive cover (Fig. 1-2. Paragraph [0037]-BUSHNELL discloses the display assembly #104 may include a touch-sensitive display assembly designed to respond to a capacitive coupling with the display assembly #104.  The electronic device #100 may further include a protective cover #106 that overlays the display assembly #104.  The protective cover #106 may include a material, such as glass or sapphire, that provides a transparent protective layer for the display assembly #104.); and a touch sensing system (Fig. 1-2, #108 and #110 called a first and second input feature respectively. Paragraph [0038]) configured to detect a second touch input applied to an exterior surface of the wall (Fig. 1-2. Paragraph [0038]-BUSHNELL discloses the first input feature #108 and/or the second input feature #110 may include a button designed to depress in a direction toward the enclosure #102 in response to a force and provide an input to the electronic device #100 by the depression (wherein the input on button #108 and #110 is a touch input with a force.).  The first input feature #108 and/or the second input feature #110 may be used to generate an input or command to a processor circuit (not shown) in the electronic device #100.) and comprising: an input electrode (Fig. 3-4, #142 called a second support member. Paragraph [0041]) at least partially embedded in the ceramic material of the wall (Fig. 3, illustrates the input electrode #142 is located on the ceramic enclosure #102. Paragraph [0041]-BUSHNELL discloses the first support member #132 and the second support member #142 may be formed from a relatively rigid material, or materials, that require a greater amount of force to compress or deform, as compared to the sealing element #120.); and processing circuitry (Fig. 1-2 and Fig. 8, #136/ #438 called a circuit board. Paragraph [0040 and 0050]) operably coupled to the input electrode (Fig. 1-2 and Fig. 8. Paragraph [0038]-BUSHNELL discloses the first input feature #108 and/or the second input feature #110 may include a button designed to depress in a direction toward the enclosure #102 in response to a force and provide an input to the electronic device #100 by the depression.  The first input feature #108 and/or the second input feature #110 may be used to generate an input or command to a processor circuit (not shown) in the electronic device #100.  In response to the input or command, the processor circuit may use an executable program stored on a memory circuit (not shown) to change the visual information displayed on the display assembly #104.) and configured to detect the second touch input applied to the exterior surface of the wall based on an electrical response of the input electrode to the second touch input (Fig. 1-2 and Fig. 8-11. Paragraph [0040]-BUSHNELL discloses the sealing element #120 may also serve as a force detection sensor designed to detect an amount of force applied to the protective cover #106 (shown in Fig. 1).  The sealing element #120 may include a pair of flexible circuits (not shown) that combine to form a parallel plate capacitor separated by an electrically nonconductive dielectric material (not shown), such as silicon.  In this regard, the flexible circuits may be electrically coupled with an integrated circuit #134 (disposed on a circuit board #136) such that one of the flexible circuits stores electrical charge, creating a voltage difference between the flexible circuits. Please also read paragraph [0051]). 
 
Regarding claim 22, BUSHNELL teaches the portable electronic device of claim 21, BUSHNELL further teaches wherein: the portable electronic device is a mobile phone (Fig. 1-2. Paragraph [0036]-BUSHNELL disclose the electronic device #100 is a mobile wireless communication device, such as a smartphone.); the light-transmissive cover (Fig. 1-2, #106 called a protective cover. Paragraph [0037]) defines a front side of the mobile phone (Fig. 1-2. Paragraph [0037]-BUSHNELL discloses the electronic device #100 may further include a protective cover #106 that overlays the display assembly #104.  The protective cover #106 may include a material, such as glass or sapphire that provides a transparent protective layer for the display assembly #104.); the enclosure defines a back side of the mobile phone opposite the front side of the mobile phone (Fig. 1-3, illustrates the enclosure defines a back side. Paragraph [0036-0037]); and the wall defines a peripheral side of the mobile phone (Fig. 1-3. Paragraph [0036-0037]).  

Regarding claim 29, BUSHNELL teaches an electronic device (Fig. 1, #100 called an electronic device. Paragraph [0036]), comprising: an enclosure (Fig. 1, #102 called an enclosure. Paragraph [0037]) having a ceramic wall defining at least a portion of an exterior surface of the electronic device (Fig. 1. Paragraph [0037]-BUSHNELL discloses the enclosure #102 is formed from a metal, which may include aluminum, stainless steel, ceramic, as non-limiting examples.); a display positioned at least partially within the enclosure (Fig. 1-2, #104 called a touch-sensitive display is located within the enclosure #102. Paragraph [0037]); a first electrode (Fig. 3-4, #132 called a first support member. Paragraph [0041]) integrally formed with the ceramic wall (Fig. 3, illustrates the input electrode #142 is located on the ceramic enclosure #102 so as to work together as a single complete piece or unit (integrally formed). Paragraph [0041]-BUSHNELL discloses the first support member #132 and the second support member #142 may be formed from a relatively rigid material, or materials, that require a greater amount of force to compress or deform, as compared to the sealing element #120.); a second electrode (Fig. 3-4, #142 called a second support member. Paragraph [0041]) integrally formed with the ceramic wall (Fig. 3, illustrates the input electrode #142 is located on the ceramic enclosure #102 so as to work together as a single complete piece or unit (integrally formed). Paragraph [0041]-BUSHNELL discloses the first support member #132 and the second support member #142 may be formed from a relatively rigid material, or materials, that require a greater amount of force to compress or deform, as compared to the sealing element #120.); and processing circuitry (Fig. 1-2 and Fig. 8, #136/ #438 called a circuit board. Paragraph [0040 and 0050]) operably coupled to the first electrode and the second electrode (Fig. 1-2 and Fig. 8. Paragraph [0038]-BUSHNELL discloses the first input feature #108 and/or the second input feature #110 may include a button designed to depress in a direction toward the enclosure #102 in response to a force and provide an input to the electronic device #100 by the depression.  The first input feature #108 and/or the second input feature #110 may be used to generate an input or command to a processor circuit (not shown) in the electronic device #100.  In response to the input or command, the processor circuit may use an executable program stored on a memory circuit (not shown) to change the visual information displayed on the display assembly #104.) and configured to detect a touch input applied to the at least the portion of the exterior surface of the electronic device based on an electrical response of at least one of the first electrode or the second electrode to the touch input (Fig. 1-2 and Fig. 8-11. Paragraph [0040]-BUSHNELL discloses the sealing element #120 may also serve as a force detection sensor designed to detect an amount of force applied to the protective cover #106 (shown in Fig. 1) (wherein the input is a touch input with a force.).  The sealing element #120 may include a pair of flexible circuits (not shown) that combine to form a parallel plate capacitor separated by an electrically nonconductive dielectric material (not shown), such as silicon.  In this regard, the flexible circuits may be electrically coupled with an integrated circuit #134 (disposed on a circuit board #136) such that one of the flexible circuits stores electrical charge, creating a voltage difference between the flexible circuits. Please also read paragraph [0051]). 


Regarding claim 30, BUSHNELL teaches the electronic device of claim 29, BUSHNELL further teaches wherein the processing circuitry (Fig. 1-2 and Fig. 8, #136/ #438 called a circuit board. Paragraph [0040 and 0050]) is further configured to detect the touch input based on a capacitive (Fig. 1-2. Paragraph [0030]-BUSHNELL discloses the sealing element may take the form of a parallel plate capacitor using the flexible circuit as plates.  In response to a force, the compressible dielectric material may compress, causing the distance between the plates to decrease, and in turn, causes the capacitance of the sealing element to change.  The force may occur by a user depressing the protective cover, which transmits at least some force to the compressible dielectric material.  Also, the change in distance is proportional to the change in capacitance.  Accordingly, the capacitance may correspond to an amount of force applied to the cover glass. Further in paragraph [0040]-BUSHNELL discloses the sealing element #120 may include a pair of flexible circuits (not shown) that combine to form a parallel plate capacitor separated by an electrically nonconductive dielectric material (not shown), such as silicon.  In this regard, the flexible circuits may be electrically coupled with an integrated circuit #134 (disposed on a circuit board #136) (processor) such that one of the flexible circuits stores electrical charge, creating a voltage difference between the flexible circuits.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 23, is rejected under 35 U.S.C. 103 as being unpatentable over BUSHNELL et al. (US 2017/0082509 A1), hereinafter referenced as BUSHNELL and in view of HWANG et al. (US 2018/0095582 A1), hereinafter referenced as HWANG.

Regarding claim 23, BUSHNELL teaches the portable electronic device of claim 21, Although, BUSHNELL further teaches the processing circuitry. BUSHNELL fail to explicitly teach wherein the processing circuitry is configured to: drive the input electrode with a first electrical signal during a first period of time; and drive the input electrode with a second electrical signal during a second period of time.  
HWANG explicitly teaches wherein the processing circuitry (Fig. 1-2, #900 called a touch driving circuit. Paragraph [0076]) is configured to: drive the input electrode with a first electrical signal during a first period of time (Fig. 1-2. Paragraph [0076]-HWANG discloses the plurality of first touch electrodes #TE1 may receive a first touch driving pulse supplied from the touch driving circuit #900 during a first touch sensing period (or a touch position sensing period).); and drive the input electrode with a second electrical signal during a second period of time (Fig. 1-2. Paragraph [0076]-HWANG discloses during a second touch sensing period (or a touch force sensing period), the plurality of first touch electrodes #TE1 may be electrically floated by the touch driving circuit #900.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of BUSHNELL of having a portable electronic device comprising: an enclosure having a wall formed from a ceramic material; a light-transmissive cover coupled to the enclosure; a touch-sensitive display below the light-transmissive cover and configured to detect first touch inputs applied to the light-transmissive cover; and a touch sensing system configured to detect a second touch input applied to an exterior surface of the wall and comprising: an input electrode at least partially embedded in the ceramic material of the wall; and processing circuitry operably coupled to the input electrode and configured to detect the second touch input applied to the exterior surface of the wall based on an electrical response of the input electrode to the second touch input, with the teachings of HWANG of having wherein the processing circuitry is 
Wherein having BUSHNELL`s a device wherein the processing circuitry is configured to: drive the input electrode with a first electrical signal during a first period of time; and drive the input electrode with a second electrical signal during a second period of time. 
The motivation behind the modification would have been to obtain a touch display panel system that have a enhance touch detection, and functionality. Since both BUSHNELL and HWANG are touch input devices. Please read prior art BUSHNELL et al. (US 2017/0082509 A1) paragraph [0004] and HWANG et al. (US 2018/0095582 A1) paragraph [0236].
  
Claim 24, is rejected under 35 U.S.C. 103 as being unpatentable over BUSHNELL et al. (US 2017/0082509 A1), hereinafter referenced as BUSHNELL and in view of HWANG et al. (US 2018/0095582 A1), hereinafter referenced as HWANG and in further view of Iuchi et al. (US 20170285799 A1), hereinafter referenced as Iuchi.


Regarding claim 24, BUSHNELL in view of HWANG teaches the portable electronic device of claim 23, BUSHNELL fail to explicitly teach wherein the first period of time and the second period of time are non-overlapping periods of time.  
However, Iuchi explicitly teaches wherein the first period of time and the second period of time are non-overlapping periods of time (Fig. 9 and Fig. 13, illustrates the touch detection in response to capacitive change and force detection in response to resistive change occurs at two different time periods. Paragraph [0112]-Iuchi discloses in a case where the calculation of the force distribution is performed, the following two timings are set to be different from each other: the timing of touch detection performed by the touch detection electrodes TDL that perform capacitive touch detection, and the timing of supplying voltage for force detection to the force detectors #71 and #72 (wherein the force electrode is #71 and #72 and the touch electrode is #TDL.). The timing of touch detection is different from the timing of force detection.).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of BUSHNELL in view of HWANG of having a portable electronic device comprising: an enclosure having a wall formed from a ceramic material; a light-transmissive cover coupled to the enclosure; a touch-sensitive display below the light-transmissive cover and configured to detect first touch inputs applied to the light-transmissive cover; and a touch sensing system configured to detect a second touch input applied to an exterior surface of the wall and comprising: an input electrode at least partially embedded in the ceramic material of the wall; and processing circuitry operably coupled to the input electrode and configured to detect the second touch input applied to the exterior surface of the wall based on an electrical response of the input electrode to the second touch input, with the teachings of Iuchi of having wherein the first period of time and the second period of time are non-overlapping periods of time. 
Wherein having BUSHNELL`s a device wherein the first period of time and the second period of time are non-overlapping periods of time. 
The motivation behind the modification would have been to obtain a touch display panel system that have a enhance touch detection, and functionality. Since both BUSHNELL and Iuchi are touch input devices. Please read prior art BUSHNELL et al. (US 2017/0082509 A1) paragraph [0004] and Iuchi et al. (US 20170285799 A1), paragraph [0004-0005].

Claim 25, is rejected under 35 U.S.C. 103 as being unpatentable over BUSHNELL et al. (US 2017/0082509 A1), hereinafter referenced as BUSHNELL and in view of Buuck et al. (Patent No.: US 9,285,905 B1), hereinafter referenced as Buuck.

Regarding claim 25, BUSHNELL teaches the portable electronic device of claim 21, Although, BUSHNELL teaches the wall have ceramic material. BUSHNELL fail to explicitly teach further comprising a haptic actuator at least partially embedded in the ceramic material of the wall.  
However, Buuck explicitly teaches further comprising a haptic actuator (Fig. 1, and Fig. 9-10, #114 called a haptic actuator. Col. 3, Line [55-61]) at least partially embedded in the ceramic material of the wall (Fig. 1 and Fig. 9-10. Col. 3, Line [59-61]-Buuck discloses each of the haptic actuator(s) #114 is coupled to an outer surface of the inner shell #108 and coupled to an inner surface of the outer shell #110. Further in Col. 3, Line [43-47]-Buuck discloses the user device #102 may also include an outer shell #110 that substantially surrounds or encloses at least a portion of the inner device #104 and its inner shell #108.  The inner shell #108 and the outer shell #110 may be composed of one or more materials of any type. Further in Col. 10, Lines [40-44]-Buuck discloses the piezoelectric plate #504 may be composed of a ceramic piezoelectric material such as barium titanate, lead zirconate titanate, lead titanate, lithium niobate, lithium tantalite, bismuth ferrite, bismuth titanate, or other ceramic materials that display piezoelectric properties. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have haptic actuator at least partially embedded in the ceramic material of the wall since Buuck discloses the material of the wall is of any type wherein any type of material includes ceramic material, and that the actuator is made from ceramic piezoelectric material. Thus, enhancing the actuator bonding process with the enclosure wall since both the actuator and the enclosure wall materials are the same and, to have a high temperature effect of the device to with stand temperature change due to motion.). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of BUSHNELL of having a portable electronic device comprising: an enclosure having a wall formed from a ceramic material; a light-transmissive cover coupled to the enclosure; a touch-sensitive display below the light-transmissive cover and configured to detect first touch inputs applied to the light-transmissive cover; and a touch sensing system configured to detect a second touch input applied to an exterior surface of the wall and comprising: an input electrode at least partially embedded in the ceramic material of the wall; and processing circuitry operably coupled to the input electrode and configured to detect the second touch input applied to the exterior surface of the wall based on an electrical response of the input electrode to 
Wherein having BUSHNELL`s a device further comprising a haptic actuator at least partially embedded in the ceramic material of the wall. 
The motivation behind the modification would have been to obtain a touch display panel system that have a enhance touch detection, and functionality along with presenting haptic effects to provide a richer experience for device users. Since both BUSHNELL and Buuck are touch input devices. Please read prior art BUSHNELL et al. (US 2017/0082509 A1) paragraph [0004] and Buuck et al. (Patent No.: US 9,285,905 B1), Col. 2, Line [8-9].

Claim 26, is rejected under 35 U.S.C. 103 as being unpatentable over BUSHNELL et al. (US 2017/0082509 A1), hereinafter referenced as BUSHNELL and in view of Buuck et al. (Patent No.: US 9,285,905 B1), hereinafter referenced as Buuck and in further view of Takeuchi et al. (US 2005/0168109 A1), hereinafter referenced as Takeuchi.

Regarding claim 26, BUSHNELL in view of Buuck teaches the portable electronic device of claim 25, Although, BUSHNELL teaches wherein: 2Attorney Docket No. P34529USC1the ceramic material is a first ceramic material (Fig. 1. Paragraph [0037]-BUSHNELL discloses the enclosure #102 is formed from a metal, which may include aluminum, stainless steel, ceramic, as non-limiting examples.). 
BUSHNELL fail to explicitly teach the haptic actuator comprises a ceramic piezoelectric element; the ceramic piezoelectric element comprises a second ceramic material.
However, Buuck explicitly teaches the haptic actuator (Fig. 1, and Fig. 9-10, #114 called a haptic actuator. Col. 3, Line [55-61]) comprises a ceramic piezoelectric element (Fig. 1 and Fig. 9-10. Col. 3, Line [59-61]-Buuck discloses each of the haptic actuator(s) #114 is coupled to an outer surface of the inner shell #108 and coupled to an inner surface of the outer shell #110. Further in Col. 3, Line [43-47]-Buuck discloses the user device #102 may also include an outer shell #110 that substantially surrounds or encloses at least a portion of the inner device #104 and its inner shell #108.  The inner shell #108 and the outer shell #110 may be composed of one or more materials of any type. Further in Col. 10, Lines [40-44]-Buuck discloses the piezoelectric plate #504 may be composed of a ceramic piezoelectric material such as barium titanate, lead zirconate titanate, lead titanate, lithium niobate, lithium tantalite, bismuth ferrite, bismuth titanate, or other ceramic materials that display piezoelectric properties.); the ceramic piezoelectric element comprises a second ceramic material (Fig. 9-10. Col. 3, Line [43-47]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of BUSHNELL in view of Buuck of having a portable electronic device comprising: an enclosure having a wall formed from a ceramic material; a light-transmissive cover coupled to the enclosure; a touch-sensitive display below the light-transmissive cover and configured to detect first touch inputs applied to the light-transmissive cover; and a touch sensing system configured to detect a second touch input applied to an exterior surface of the wall and comprising: an input electrode at least partially embedded in the ceramic material of the wall; and processing circuitry operably coupled to the input electrode and configured to detect the second touch input applied to the exterior surface of the wall based on an electrical response of the input electrode to the second touch input, with the teachings of Buuck of having wherein the haptic actuator comprises a ceramic piezoelectric element; the ceramic piezoelectric element comprises a second ceramic material. 
Wherein having BUSHNELL`s a device the haptic actuator comprises a ceramic piezoelectric element; the ceramic piezoelectric element comprises a second ceramic material. 
The motivation behind the modification would have been to obtain a touch display panel system that have a enhance touch detection, and functionality along with presenting haptic effects to provide a richer experience for device users. Since both BUSHNELL and Buuck are touch input devices. Please read prior art BUSHNELL et al. (US 2017/0082509 A1) paragraph [0004] and Buuck et al. (Patent No.: US 9,285,905 B1), Col. 2, Line [8-9].
BUSHNELL in view of Buuck fail to explicitly the second ceramic material of the ceramic piezoelectric element is at least partially sintered to the first ceramic material of the wall.
However, Takeuchi explicitly teach the second ceramic material of the ceramic piezoelectric element is at least partially sintered to the first ceramic material of the wall (Fig. 16-19. Paragraph [0211]-Takeuchi discloses when the piezoelectric/electrostrictive elements #18a, #18b are formed, it is also preferable that the piezoelectric/electrostrictive elements #18a, #18b are previously formed on the both surfaces of the ceramic green laminate #58, i.e., on the respective surfaces of the ceramic green sheets #52A, #52B, and the ceramic green laminate #58 and the piezoelectric/electrostrictive elements #18a, #18b are simultaneously sintered or co-fired.  For example, the following methods are available to perform the co-firing.  That is, the sintering may be performed for all of the constitutive films of the ceramic green laminate #58 and the piezoelectric/electrostrictive elements #18a, #18b. Further in paragraph [0214]- Takeuchi discloses when the piezoelectric/electrostrictive layers #22 and the ceramic green laminate #58 are co-fired, it is necessary to conform the sintering conditions of the both.  The piezoelectric/electrostrictive element #18a, #18b is not necessarily formed on the both surfaces of the ceramic laminate #60 or the ceramic green laminate #58.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of BUSHNELL in view of Buuck of having a portable electronic device comprising: an enclosure having a wall formed from a ceramic material; a light-transmissive cover coupled to the enclosure; a touch-sensitive display below the light-transmissive cover and configured to detect first touch inputs applied to the light-transmissive cover; and a touch sensing system configured to detect a second touch input applied to an exterior surface of the wall and comprising: an input electrode at least partially embedded in the ceramic material of the wall; and processing circuitry operably coupled to the input electrode and configured to detect the second touch input applied to the exterior surface of the wall based on an electrical response of the input electrode to the second touch input, with the teachings of Takeuchi of having the second ceramic material of the ceramic piezoelectric element is at least partially sintered to the first ceramic material of the wall. 
Wherein having BUSHNELL`s a device the second ceramic material of the ceramic piezoelectric element is at least partially sintered to the first ceramic material of the wall. 
The motivation behind the modification would have been to obtain a touch display panel system that have a enhance touch detection, and functionality along with presenting haptic effects to provide a richer experience for device users. Since both BUSHNELL and Takeuchi are touch input devices. Please .

Claim 27, is rejected under 35 U.S.C. 103 as being unpatentable over BUSHNELL et al. (US 2017/0082509 A1), hereinafter referenced as BUSHNELL and in view of Buuck et al. (Patent No.: US 9,285,905 B1), hereinafter referenced as Buuck and in further view of HWANG et al. (US 2018/0095582 A1), hereinafter referenced as HWANG and in further view of Geaghan (US 2016/0253019 A1), hereinafter referenced as Geaghan.

Regarding claim 27, BUSHNELL in view of Buuck teaches the portable electronic device of claim 25, Although, BUSHNELL teaches wherein the processing circuitry is configured to:
BUSHNELL in view of Buuck fail to explicitly teach detect an amount of force of the second touch input based on a resistive response of the input electrode, and cause the haptic actuator to produce a localized deflection of the wall in response to at least one of the detected second touch input or the detected amount of force.  
However, HWANG explicitly teaches detect an amount of force of the second touch input based on a resistive response of the input electrode (Fig. 1-2. Paragraph [0112]-HWANG discloses the touch driving circuit #900 may sequentially apply the second touch driving pulse #TDP2 to the plurality of third touch electrodes #TE3 and may sense a voltage variation (or a resistance variation) of the force sensor #FS, provided between the third touch electrode #TE3 to which the second touch driving pulse #TDP2 is applied and the second touch electrode #TE2 overlapping the third touch electrode #TE3, through the plurality of second touch electrodes #TE2 to generate the second touch sensing signal.), and cause the haptic actuator to produce a localized deflection of the wall in response to at least one of the detected second touch input or the detected amount of force (Fig. 1-2. Paragraph [0116]-HWANG discloses in the vibration haptic mode according to an embodiment, the touch driving circuit #900 may supply a first haptic driving signal to the plurality of first touch electrodes #TE1 and may supply a second haptic driving signal to the plurality of third touch electrodes #TE3. Further in paragraph [0118]-HWANG discloses the vibration haptic effect based on the vibration haptic mode may be a mechanical vibration, and even when a relatively short touch occurs, the vibration haptic effect enables a user to recognize the relatively short touch. The haptic mode may be set as the vibration haptic mode and the electrostatic haptic mode, based on a touch duration.).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of BUSHNELL in view of Buuck of having a portable electronic device comprising: an enclosure having a wall formed from a ceramic material; a light-transmissive cover coupled to the enclosure; a touch-sensitive display below the light-transmissive cover and configured to detect first touch inputs applied to the light-transmissive cover; and a touch sensing system configured to detect a second touch input applied to an exterior surface of the wall and comprising: an input electrode at least partially embedded in the ceramic material of the wall; and processing circuitry operably coupled to the input electrode and configured to detect the second touch input applied to the exterior surface of the wall based on an electrical response of the input electrode to the second touch input, with the teachings of HWANG of having wherein detect an amount of force of the second touch input based on a resistive response of the input electrode, and cause the haptic actuator to produce a localized deflection of the wall in response to at least one of the detected second touch input or the detected amount of force. 
Wherein having BUSHNELL`s a device wherein the processing circuitry is configured to: detect an amount of force of the second touch input based on a resistive response of the input electrode, and cause the haptic actuator to produce a localized deflection of the wall in response to at least one of the detected second touch input or the detected amount of force. 
The motivation behind the modification would have been to obtain a touch display panel system that have a enhance touch detection, and functionality. Since both BUSHNELL and HWANG are touch input devices. Please read prior art BUSHNELL et al. (US 2017/0082509 A1) paragraph [0004] and HWANG et al. (US 2018/0095582 A1) paragraph [0236].
BUSHNELL and Buuck in view of HWANG fail to explicitly teach the resistive response resulting from a deformation of the input electrode.
However, Geaghan explicitly teaches the resistive response resulting from a deformation of the input electrode (Fig. 9. Paragraph [0090]-Geaghan discloses Fig. 9 is a sectional view of a resistive touch sensor #900 in accordance with various embodiments.  The touch sensor #900 includes a first layer #902 of a transparent and elastically deformable material.  The touch sensor #900 includes first and second resistive pattern layers #904 and #910 separated from one another by a windowed spacer #908.  Each of the first and second resistive pattern layers #904 and #910 includes a plurality of patterned electrode elements #906 and #912. The window portion of the windowed spacer #908 allows for contact between the resistive pattern layers #904 and #910 in response deformation of the first layer #909 due to touch forces applied thereto.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of BUSHNELL and Buuck in view of HWANG of having a portable electronic device comprising: an enclosure having a wall formed from a ceramic material; a light-transmissive cover coupled to the enclosure; a touch-sensitive display below the light-transmissive cover and configured to detect first touch inputs applied to the light-transmissive cover; and a touch sensing system configured to detect a second touch input applied to an exterior surface of the wall and comprising: an input electrode at least partially embedded in the ceramic material of the wall; and processing circuitry operably coupled to the input electrode and configured to detect the second touch input applied to the exterior surface of the wall based on an electrical response of the input electrode to the second touch input, with the teachings of Geaghan of having wherein the resistive response resulting from a deformation of the input electrode. 
Wherein having BUSHNELL`s a device wherein the resistive response resulting from a deformation of the input electrode. 
The motivation behind the modification would have been to obtain a touch display panel system that have a enhance touch detection, and functionality. Since both BUSHNELL and Geaghan are touch input devices. Please read prior art BUSHNELL et al. (US 2017/0082509 A1) paragraph [0004] and Geaghan (US 2016/0253019 A1) paragraph [0049].

Claim 28, is rejected under 35 U.S.C. 103 as being unpatentable over BUSHNELL et al. (US 2017/0082509 A1), hereinafter referenced as BUSHNELL and in view of Pance et al. (US 20170147087 A1), hereinafter referenced as Pance.

Regarding claim 28, BUSHNELL teaches the portable electronic device of claim 21, BUSHNELL fail to explicitly teach further comprising an array of input electrodes, wherein: the array of input electrodes comprises the input electrode; and the array of input electrodes is configured to detect a location of the second touch input along the exterior surface of the wall.  
However, Pance explicitly teaches further comprising an array of input electrodes (Fig. 12, #154 called sensors of the sensor/actuator. Paragraph [0085]), wherein: the array of input electrodes comprises the input electrode (Fig. 12, #154 called sensors of the sensor/actuator. Paragraph [0083]-Pance discloses the housing #152 may include touch sensors, pressure sensors, light emitters, and/or haptic actuators, etc. represented by the sensors/actuators #154 (wherein a sensor/actuator have input electrode) and accelerometers.); and the array of input electrodes is configured to detect a location of the second touch input along the exterior surface of the wall (Fig. 12A-B. Paragraph [0087]-Pance discloses the input from sensors located at a particular area of the housing #152 may be interpreted differently from input from sensors located at other areas of the housing #152.  For example, input (such as pressure or touch) sensed by sensors located near a lower edge of the housing may be interpreted to adjust the brightness of the display, whereas input sensed by sensors located near the right hand side of the housing #152 may be interpreted to adjust the volume output by speakers of the device #150.  In other embodiments, different types of input received from a particular area of the housing #152 may be interpreted in different ways.  For example, sliding a finger along the lower edge of the housing #152 may adjust the brightness of the display, whereas a double tap to the lower edge of the housing may turn the device on and/or off.).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of BUSHNELL of having a portable electronic device comprising: an enclosure having a wall formed from a ceramic material; a light-
Wherein having BUSHNELL`s a device further comprising an array of input electrodes, wherein: the array of input electrodes comprises the input electrode; and the array of input electrodes is configured to detect a location of the second touch input along the exterior surface of the wall. 
The motivation behind the modification would have been to obtain a touch display panel system that have a enhance touch detection, and functionality along with housing interaction and haptic effects to provide a richer experience for device users. Since both BUSHNELL and Pance are touch input devices. Please read prior art BUSHNELL et al. (US 2017/0082509 A1) paragraph [0004] and Pance et al. (US 20170147087 A1), Paragraph [0008].


Claim 31, is rejected under 35 U.S.C. 103 as being unpatentable over BUSHNELL et al. (US 2017/0082509 A1), hereinafter referenced as BUSHNELL and in view of HWANG et al. (US 2018/0095582 A1), hereinafter referenced as HWANG.


 
Regarding claim 31, BUSHNELL teaches the electronic device of claim 29, Although, BUSHNELL teaches wherein the processing circuitry. BUSHNELL fail to explicitly teach wherein the processing circuitry is further configured to detect an amount of force of the touch input based on a resistive response of at least one of the first electrode and the second electrode.   
However, HWANG explicitly teaches wherein the processing circuitry is further configured to detect an amount of force of the touch input based on a resistive response of at least one of the first electrode and the second electrode (Fig. 1-2. Paragraph [0112]-HWANG discloses the touch driving circuit #900 may sequentially apply the second touch driving pulse #TDP2 to the plurality of third touch electrodes #TE3 and may sense a voltage variation (or a resistance variation) of the force sensor #FS, provided between the third touch electrode #TE3 to which the second touch driving pulse #TDP2 is applied and the second touch electrode #TE2 overlapping the third touch electrode #TE3, through the plurality of second touch electrodes #TE2 to generate the second touch sensing signal.).   
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of BUSHNELL of having an electronic device, comprising: an enclosure having a ceramic wall defining at least a portion of an exterior surface of the electronic device; a display positioned at least partially within the enclosure; a first electrode integrally formed with the ceramic wall; a second electrode integrally formed with the ceramic wall; and processing circuitry operably coupled to the first electrode and the second electrode and configured to detect a touch input applied to the at least the portion of the exterior surface of the electronic device based on an electrical response of at least one of the first electrode or the second electrode to the touch input, with the teachings of HWANG of having wherein the processing circuitry is further configured to detect an amount of force of the touch input based on a resistive response of at least one of the first electrode and the second electrode. 
Wherein having BUSHNELL`s a device wherein the processing circuitry is further configured to detect an amount of force of the touch input based on a resistive response of at least one of the first electrode and the second electrode. 
.

Claim 32, is rejected under 35 U.S.C. 103 as being unpatentable over BUSHNELL et al. (US 2017/0082509 A1), hereinafter referenced as BUSHNELL and in view of HWANG et al. (US 2018/0095582 A1), hereinafter referenced as HWANG and in further view of Geaghan (US 2016/0253019 A1), hereinafter referenced as Geaghan.

Regarding claim 32, BUSHNELL in view of HWANG teaches the electronic device of claim 31, BUSHNELL in view of HWANG fail to explicitly teach wherein the resistive response results from a deformation of the first electrode or the second electrode.  
 However, Geaghan explicitly teaches wherein the resistive response results from a deformation of the first electrode or the second electrode (Fig. 9. Paragraph [0090]-Geaghan discloses Fig. 9 is a sectional view of a resistive touch sensor #900 in accordance with various embodiments.  The touch sensor #900 includes a first layer #902 of a transparent and elastically deformable material.  The touch sensor #900 includes first and second resistive pattern layers #904 and #910 separated from one another by a windowed spacer #908.  Each of the first and second resistive pattern layers #904 and #910 includes a plurality of patterned electrode elements #906 and #912. The window portion of the windowed spacer #908 allows for contact between the resistive pattern layers #904 and #910 in response deformation of the first layer #909 due to touch forces applied thereto.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of BUSHNELL in view of HWANG of having an electronic device, comprising: an enclosure having a ceramic wall defining at least a portion of an exterior surface of the electronic device; a display positioned at least partially within the enclosure; a first electrode integrally formed with the ceramic wall; a second electrode integrally formed with the 
Wherein having BUSHNELL`s a device wherein the resistive response results from a deformation of the first electrode or the second electrode. 
The motivation behind the modification would have been to obtain a touch display panel system that have a enhance touch detection, and functionality. Since both BUSHNELL and Geaghan are touch input devices. Please read prior art BUSHNELL et al. (US 2017/0082509 A1) paragraph [0004] and Geaghan (US 2016/0253019 A1) paragraph [0049].

.  
Claim 33, is rejected under 35 U.S.C. 103 as being unpatentable over BUSHNELL et al. (US 2017/0082509 A1), hereinafter referenced as BUSHNELL and in view of HWANG et al. (US 2018/0095582 A1), hereinafter referenced as HWANG and in further view of Geaghan (US 2016/0253019 A1), hereinafter referenced as Geaghan and in further view of Buuck et al. (Patent No.: US 9,285,905 B1), hereinafter referenced as Buuck.


Regarding claim 33, BUSHNELL and HWANG in view of Geaghan teaches the electronic device of claim 32, BUSHNELL and HWANG in view of Geaghan fail to explicitly teach further comprising a haptic actuator integrally formed with the ceramic wall, wherein the processing circuitry is further configured to cause the haptic actuator to produce a localized deflection of the ceramic wall in response to at least one of the detected touch input or the detected amount of force.  
However, Buuck explicitly teaches further comprising a haptic actuator (Fig. 1, and Fig. 9-10, #114 called a haptic actuator. Col. 3, Line [55-61]) integrally formed with the ceramic wall (Fig. 1 and Fig. 9-10. Col. 3, Line [59-61]-Buuck discloses each of the haptic actuator(s) #114 is coupled to an outer surface of the inner shell #108 and coupled to an inner surface of the outer shell #110. Further in Col. 3, Line [43-47]-Buuck discloses the user device #102 may also include an outer shell #110 that substantially surrounds or encloses at least a portion of the inner device #104 and its inner shell #108.  The inner shell #108 and the outer shell #110 may be composed of one or more materials of any type. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have haptic actuator at least partially embedded in the ceramic material of the wall since Buuck discloses the material of the wall is of any type wherein any type of material includes ceramic material. Thus enhancing high temperature effect of the device to with stand temperature change due to motion.), wherein the processing circuitry is further configured to cause the haptic actuator to produce a localized deflection of the ceramic wall in response to at least one of the detected touch input or the detected amount of force (Fig. 1-34, illustrates the inner wall #108 is deflected in and out. Col. 2, Lines [52-56]-Buuck discloses the haptic actuator(s) may generate relative motions between the outer shell and the inner device, to present haptic effects as vibro-tactile or inertial feedback for user inputs entered through a touch-sensitive display or another touch input device that is a component of the inner device. Further in Col. 3, Line [43-47]-Buuck discloses the user device #102 may also include an outer shell #110 that substantially surrounds or encloses at least a portion of the inner device #104 and its inner shell #108.  The inner shell #108 and the outer shell #110 may be composed of one or more materials of any type. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have haptic actuator at least partially embedded in the ceramic material of the wall since Buuck discloses the material of the wall is of any type wherein any type of material includes ceramic material. Thus enhancing high temperature effect of the device to with stand temperature change due to motion.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of BUSHNELL and HWANG in view of Geaghan of having an electronic device, comprising: an enclosure having a ceramic wall defining at least a portion of an exterior surface of the electronic device; a display positioned at least partially within the enclosure; a first electrode integrally formed with the ceramic wall; a second electrode integrally formed 
Wherein having BUSHNELL`s a device further comprising a haptic actuator integrally formed with the ceramic wall, wherein the processing circuitry is further configured to cause the haptic actuator to produce a localized deflection of the ceramic wall in response to at least one of the detected touch input or the detected amount of force. 
The motivation behind the modification would have been to obtain a touch display panel system that have a enhance touch detection, and functionality along with presenting haptic effects to provide a richer experience for device users. Since both BUSHNELL and Buuck are touch input devices. Please read prior art BUSHNELL et al. (US 2017/0082509 A1) paragraph [0004] and Buuck et al. (Patent No.: US 9,285,905 B1), Col. 2, Line [8-9].

Claim 34, is rejected under 35 U.S.C. 103 as being unpatentable over BUSHNELL et al. (US 2017/0082509 A1), hereinafter referenced as BUSHNELL and in view of HWANG et al. (US 2018/0095582 A1), hereinafter referenced as HWANG and in further view of Geaghan (US 2016/0253019 A1), hereinafter referenced as Geaghan and in further view of Buuck et al. (Patent No.: US 9,285,905 B1), hereinafter referenced as Buuck and in further view of Takeda et al. (US 2013/0215080 A1), hereinafter referenced as Takeda.


Regarding claim 34, BUSHNELL and HWANG in view of Geaghan and in further view of Buuck teaches the electronic device of claim 33, BUSHNELL and HWANG in view of Geaghan fail to explicitly teach wherein: the haptic actuator comprises a piezoelectric element; the piezoelectric element contracts along a first direction.
However, Buuck explicitly teaches wherein: the haptic actuator (Fig. 1, and Fig. 9-10, #114 called a haptic actuator. Col. 3, Line [55-61]) comprises a piezoelectric element (Fig. 1-2 and Fig. 4-5. Col. 4, Lines [35-40]-Buuck discloses implementations may employ any type of haptic actuator for the haptic actuator(s) #114, including but not limited to electroactive polymer actuators, piezoelectric actuators, inertial or linearly-reciprocating mass actuators, eccentric rotating mass actuators, electrostatic repulsion actuators, and so forth.); the piezoelectric element contracts along a first direction (Fig. 5. Col. 10, Lines [60-67]-Buuck discloses because the piezoelectric plate #504 is coupled to the bending plate #506, a periodic change in the shape of the piezoelectric plate #504 may create a periodic deformation of the bending plate #506 back and forth along one or more axes of motion.  Such deformations are illustrated as example movement(s) #510 in Fig. 5.  In the example shown, the bending plate #506 bends in at least one direction as the piezoelectric plate #504 expands or contracts.).   
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of BUSHNELL and HWANG in view of Geaghan of having an electronic device, comprising: an enclosure having a ceramic wall defining at least a portion of an exterior surface of the electronic device; a display positioned at least partially within the enclosure; a first electrode integrally formed with the ceramic wall; a second electrode integrally formed with the ceramic wall; and processing circuitry operably coupled to the first electrode and the second electrode and configured to detect a touch input applied to the at least the portion of the exterior surface of the electronic device based on an electrical response of at least one of the first electrode or the second electrode to the touch input, with the teachings of Buuck of having wherein: the haptic actuator comprises a piezoelectric element; the piezoelectric element contracts along a first direction. 
Wherein having BUSHNELL`s a device wherein: the haptic actuator comprises a piezoelectric element; the piezoelectric element contracts along a first direction. 
The motivation behind the modification would have been to obtain a touch display panel system that have a enhance touch detection, and functionality along with presenting haptic effects to provide a 
BUSHNELL and HWANG in view of Geaghan and in further view of Buuck fail to explicitly teach the contraction along the first direction causes the localized deflection of the exterior surface of the electronic device.   
However, Takeda explicitly teaches the contraction along the first direction causes the localized deflection of the exterior surface of the electronic device (Fig. 11. Paragraph [0010]-Takeda discloses if piezoelectric elements #52 are simply disposed along the short sides of the touch panel #51 and four-point support is provided, as illustrated in Fig. 10, then due to expansion and contraction of the piezoelectric elements #52, the touch panel #51 will undergo flexure vibration with the long sides as pivots as illustrated by the schematic perspective view in Fig. 11.  As a result, the flexure vibration direction due to the piezoelectric elements #52 and the bending direction due to the press illustrated in Fig. 9(b) differ, thereby causing an increase in energy loss during flexure vibration of the touch panel #51 due to the piezoelectric elements #52 and leading to the risk of not attaining the desired vibration amplitude.).   
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of BUSHNELL and HWANG in view of Geaghan and in further view of Buuck of having an electronic device, comprising: an enclosure having a ceramic wall defining at least a portion of an exterior surface of the electronic device; a display positioned at least partially within the enclosure; a first electrode integrally formed with the ceramic wall; a second electrode integrally formed with the ceramic wall; and processing circuitry operably coupled to the first electrode and the second electrode and configured to detect a touch input applied to the at least the portion of the exterior surface of the electronic device based on an electrical response of at least one of the first electrode or the second electrode to the touch input, with the teachings of Takeda of having wherein the contraction along the first direction causes the localized deflection of the exterior surface of the electronic device. 

The motivation behind the modification would have been to obtain a touch display panel system that have a enhance touch detection, and functionality along with presenting haptic effects to provide a richer experience for device users. Since both BUSHNELL and Takeda are touch input devices. Please read prior art BUSHNELL et al. (US 2017/0082509 A1) paragraph [0004] and Takeda et al. (US 2013/0215080 A1), paragraph [0005].

Claim 35, is rejected under 35 U.S.C. 103 as being unpatentable over BUSHNELL et al. (US 2017/0082509 A1), hereinafter referenced as BUSHNELL and in view of Wu et al. (US 2014/0118419 A1), hereinafter referenced as Wu.


Regarding claim 35, BUSHNELL teaches the electronic device of claim 29, BUSHNELL fail to explicitly teach wherein the first electrode at least partially surrounds the second electrode.  
However, Wu explicitly teaches wherein the first electrode at least partially surrounds the second electrode (Fig. 5. Paragraph [0036]-Wu discloses the patterned sensing electrode layer is disposed on the black matrix and the color filters, in which the patterned sensing electrode layer has a plurality of sensing units, in which each sensing unit includes a signal transmitting electrode for transmitting a touch-sensing signal and a signal receiving electrode for sensing variation in the touch-sensing signal, in which each signal receiving electrode partially surrounds each signal transmitting electrode and the black matrix shields the signal receiving electrodes.).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of BUSHNELL of having an electronic device, comprising: an enclosure having a ceramic wall defining at least a portion of an exterior surface of the electronic device; a display positioned at least partially within the enclosure; a first electrode integrally formed with the ceramic wall; a second electrode integrally formed with the ceramic wall; and processing circuitry operably coupled to the first electrode and the second electrode and configured to detect a touch 
Wherein having BUSHNELL`s a device wherein the first electrode at least partially surrounds the second electrode. 
The motivation behind the modification would have been to obtain a touch display panel system that have a enhance touch detection, and functionality with low fabrication cost and miniaturization. Since both BUSHNELL and Wu are touch input devices. Please read prior art BUSHNELL et al. (US 2017/0082509 A1) paragraph [0004] and Wu et al. (US 2014/0118419 A1), paragraph [0005].


Claim 36, is rejected under 35 U.S.C. 103 as being unpatentable over BUSHNELL et al. (US 2017/0082509 A1), hereinafter referenced as BUSHNELL and in view of Buuck et al. (Patent No.: US 9,285,905 B1), hereinafter referenced as Buuck and in further view of Takeda et al. (US 2013/0215080 A1), hereinafter referenced as Takeda.

Regarding claim 36, BUSHNELL teaches a portable electronic device (Fig. 1, #100 called an electronic device. Paragraph [0036]) comprising: a housing (Fig. 1, #102 called an enclosure. Paragraph [0037]) comprising a ceramic material (Fig. 1. Paragraph [0037]-BUSHNELL discloses the enclosure #102 is formed from a metal, which may include aluminum, stainless steel, ceramic, as non-limiting examples.) defining one or more walls of the portable electronic device (Fig. 1-2. Paragraph [0037]; a display positioned at least partially within the housing (Fig. 1-2, #104 called a touch-sensitive display. Paragraph [0037]); a touch sensing system (Fig. 1-2, #108 and #110 called a first and second input feature respectively. Paragraph [0038]) configured to detect a touch input applied to an exterior portion of the one or more walls (Fig. 1-2. Paragraph [0038]-BUSHNELL discloses the first input feature #108 and/or the second input feature #110 may include a button designed to depress in a direction toward the enclosure #102 in response to a force and provide an input to the electronic device #100 by the depression (wherein the input on button #108 and #110 on the exterior side walls is a touch input with a force.).  The first input feature #108 and/or the second input feature #110 may be used to generate an input or command to a processor circuit (not shown) in the electronic device #100.).
BUSHNELL fail to explicitly teach a piezoelectric element integrally formed with the ceramic material. 
However, Buuck explicitly teaches a piezoelectric element (Fig. 1, and Fig. 9-10, #114 called a haptic actuator. Col. 4, Line [35-40]) integrally formed with the ceramic material (Fig. 1 and Fig. 9-10. Col. 3, Line [59-61]-Buuck discloses each of the haptic actuator(s) #114 is coupled to an outer surface of the inner shell #108 and coupled to an inner surface of the outer shell #110. Further in Col. 3, Line [43-47]-Buuck discloses the user device #102 may also include an outer shell #110 that substantially surrounds or encloses at least a portion of the inner device #104 and its inner shell #108.  The inner shell #108 and the outer shell #110 may be composed of one or more materials of any type. Further in Col. 10, Lines [40-44]-Buuck discloses the piezoelectric plate #504 may be composed of a ceramic piezoelectric material such as barium titanate, lead zirconate titanate, lead titanate, lithium niobate, lithium tantalite, bismuth ferrite, bismuth titanate, or other ceramic materials that display piezoelectric properties. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have haptic actuator at least partially embedded in the ceramic material of the wall since Buuck discloses the material of the wall is of any type wherein any type of material includes ceramic material, and that the actuator is made from ceramic piezoelectric material. Thus, enhancing the actuator bonding process with the enclosure wall since both the actuator and the enclosure wall materials are the same and to have a high temperature effect of the device to with stand temperature change due to motion.). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of BUSHNELL of having a portable electronic device comprising: a housing comprising a ceramic material defining one or more walls of the portable electronic device; a display positioned at least partially within the housing; a touch sensing 
Wherein having BUSHNELL`s a device a piezoelectric element integrally formed with the ceramic material. 
The motivation behind the modification would have been to obtain a touch display panel system that have a enhance touch detection, and functionality along with presenting haptic effects to provide a richer experience for device users. Since both BUSHNELL and Buuck are touch input devices. Please read prior art BUSHNELL et al. (US 2017/0082509 A1) paragraph [0004] and Buuck et al. (Patent No.: US 9,285,905 B1), Col. 2, Line [8-9].
BUSHNELL in view of Buuck fail to explicitly teach piezoelectric element configured to produce a localized deflection of the exterior portion of the one or more walls in response to the touch input.
However, Takeda explicitly teaches piezoelectric element configured to produce a localized deflection of the exterior portion of the one or more walls in response to the touch input (Fig. 11. Paragraph [0010]-Takeda discloses if piezoelectric elements #52 are simply disposed along the short sides of the touch panel #51 and four-point support is provided, as illustrated in Fig. 10, then due to expansion and contraction of the piezoelectric elements #52, the touch panel #51 will undergo flexure vibration with the long sides as pivots as illustrated by the schematic perspective view in Fig. 11.  As a result, the flexure vibration direction due to the piezoelectric elements #52 and the bending direction due to the press illustrated in Fig. 9(b) differ, thereby causing an increase in energy loss during flexure vibration of the touch panel #51 due to the piezoelectric elements #52 and leading to the risk of not attaining the desired vibration amplitude.).   
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of BUSHNELL in view of Buuck of having a portable electronic device comprising: a housing comprising a ceramic material defining one or more walls of the portable electronic device; a display positioned at least partially within the housing; a touch sensing system configured to detect a touch input applied to an exterior portion of the one or more 
Wherein having BUSHNELL`s a device piezoelectric element configured to produce a localized deflection of the exterior portion of the one or more walls in response to the touch input. 
The motivation behind the modification would have been to obtain a touch display panel system that have a enhance touch detection, and functionality along with presenting haptic effects to provide a richer experience for device users. Since both BUSHNELL and Takeda are touch input devices. Please read prior art BUSHNELL et al. (US 2017/0082509 A1) paragraph [0004] and Takeda et al. (US 2013/0215080 A1), paragraph [0005].

Claim 37, is rejected under 35 U.S.C. 103 as being unpatentable over BUSHNELL et al. (US 2017/0082509 A1), hereinafter referenced as BUSHNELL and in view of Buuck et al. (Patent No.: US 9,285,905 B1), hereinafter referenced as Buuck and in further view of Takeda et al. (US 2013/0215080 A1), hereinafter referenced as Takeda and in further view of Bernstein et al. (US 2014/0009441 A1), hereinafter referenced as Bernstein.

Regarding claim 37, BUSHNELL and Buuck in view of Takeda teaches the portable electronic device of claim 36, BUSHNELL further teaches wherein: the touch sensing system (Fig. 1-2, #108 and #110 called a first and second input feature respectively. Paragraph [0038]) comprises one or more electrodes (Fig. 3-4, #132 and #142 called a first and second support member. Paragraph [0040-0041]): Although, BUSHNELL teaches the touch sensing system is configured to: detect an amount of force of the touch input. 
BUSHNELL and Buuck in view of Takeda fail to explicitly teach the touch sensing system is configured to: detect an amount of force of the touch input based on a resistive response of least one of the one or more electrodes; and 4Attorney Docket No. P34529USC1 cause the piezoelectric element to produce the localized deflection in response to at the detected amount of force.
However, Bernstein explicitly teaches the touch sensing system is configured to: detect an amount of force of the touch input based on a resistive response of least one of the one or more (Fig. 21. Paragraph [0109]-Bernstein discloses force sensors #34 may supply force signals to force sensor processing circuitry #162 via path #164.  Force sensor processing circuitry #162 may process raw sensor signals to determine the amount of force that is present on each of sensors #34 (e.g., due to forces applied to the touch pad by the user). Further paragraph [0082-0083]-Bernstein discloses force sensors #34 may be formed from piezoelectric devices, structures that exhibit changes in resistance, capacitance, or inductance as force is applied, or any other suitable force sensing structures. As shown in Fig. 4, force sensor #34 may be formed from a structure that bends such as bendable member #60 (e.g., a strain gauge structure).  In this type of force sensor, a Wheatstone bridge circuit or other circuitry may be placed on the surface of member such as member #60 to detect changes in surface resistance and/or bulk resistivity when member #60 is bent.); and 4Attorney Docket No. P34529USC1 cause the piezoelectric element to produce the localized deflection in response to at the detected amount of force (Fig. 1. Paragraph [0057]-Bernstein discloses force sensors are implemented using piezoelectric elements, the touch pad may be displaced less than 0.05 mm even under the most forceful button press loads.  Force feedback may be used to restore the expected feel of a button press to the user.  For example, when it is determined that a user has pressed the touch pad with sufficient force, an actuator may move the touch pad. Further in paragraph [0058]-Bernstein discloses force sensor signals may be used to mimic conventional button functions.  For example, force sensor signals can be used to detect when a user presses a touch pad with sufficient force to deflect a conventional pivoting touch pad.  In response, the actuator may apply force to the touch pad.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of BUSHNELL and Buuck in view of Takeda of having a portable electronic device comprising: a housing comprising a ceramic material defining one or more walls of the portable electronic device; a display positioned at least partially within the housing; a touch sensing system configured to detect a touch input applied to an exterior portion of the one or more walls, with the teachings of Bernstein of having wherein the touch sensing system is configured to: detect an amount of force of the touch input based on a resistive response of least one of 
Wherein having BUSHNELL`s a device wherein the touch sensing system is configured to: detect an amount of force of the touch input based on a resistive response of least one of the one or more electrodes; and cause the piezoelectric element to produce the localized deflection in response to at the detected amount of force. 
The motivation behind the modification would have been to obtain a touch display panel system that have a enhance touch detection, and functionality along with presenting haptic effects to provide a richer experience for device users. Since both BUSHNELL and Bernstein are touch input devices. Please read prior art BUSHNELL et al. (US 2017/0082509 A1) paragraph [0004] and Bernstein et al. (US 2014/0009441 A1), paragraph [0236].

Claim 38, is rejected under 35 U.S.C. 103 as being unpatentable over BUSHNELL et al. (US 2017/0082509 A1), hereinafter referenced as BUSHNELL and in view of Buuck et al. (Patent No.: US 9,285,905 B1), hereinafter referenced as Buuck and in further view of Takeda et al. (US 2013/0215080 A1), hereinafter referenced as Takeda and in further view of Bernstein et al. (US 2014/0009441 A1), hereinafter referenced as Bernstein and in further view of Aliane et al. (US 2015/0049330 A1), hereinafter referenced as Aliane.

Regarding claim 38, BUSHNELL and Buuck in view of Takeda and in further view of Bernstein teaches the portable electronic device of claim 37, BUSHNELL and Buuck in view of Takeda and in further view of Bernstein fail to explicitly teach wherein an electrode of the one or more electrodes is formed from a piezoresistive material having a spiral pattern.  
However, Aliane explicitly teaches wherein an electrode of the one or more electrodes is formed from a piezoresistive material having a spiral pattern (Fig. 3. Paragraph [0063]-Aliane discloses a piezoresistive layer #16, advantageously made of PEDOT:PSS, is deposited on substrate #18 and partially on the two electrodes #22, for example, by silk screening or by inkjet printing.  The geometric shape of piezoresistive layer #16 is advantageously selected to increase the sensitivity of pressure sensor #12 at the center thereof by defining the coil pattern with sharper turns at the center of the sensor (Fig. 12).).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of BUSHNELL and Buuck in view of Takeda and in further view of Bernstein of having a portable electronic device comprising: a housing comprising a ceramic material defining one or more walls of the portable electronic device; a display positioned at least partially within the housing; a touch sensing system configured to detect a touch input applied to an exterior portion of the one or more walls, with the teachings of Aliane of having wherein an electrode of the one or more electrodes is formed from a piezoresistive material having a spiral pattern. 
Wherein having BUSHNELL`s a device wherein an electrode of the one or more electrodes is formed from a piezoresistive material having a spiral pattern. 
The motivation behind the modification would have been to obtain a touch display panel system that have a enhance touch detection, and functionality with high sensitivity. Since both BUSHNELL and Aliane are touch input devices. Please read prior art BUSHNELL et al. (US 2017/0082509 A1) paragraph [0004] and Aliane et al. (US 2015/0049330 A1), paragraph [0063].


Claims 39-40, are rejected under 35 U.S.C. 103 as being unpatentable over BUSHNELL et al. (US 2017/0082509 A1), hereinafter referenced as BUSHNELL and in view of Buuck et al. (Patent No.: US 9,285,905 B1), hereinafter referenced as Buuck and in further view of Takeda et al. (US 2013/0215080 A1), hereinafter referenced as Takeda and in further view of Bernstein et al. (US 2014/0009441 A1), hereinafter referenced as Bernstein and in further view of Takeuchi et al. (US 2005/0168109 A1), hereinafter referenced as Takeuchi.

Regarding claim 39, BUSHNELL and Buuck in view of Takeda teaches the portable electronic device of claim 36, Although, BUSHNELL teaches wherein: the ceramic material is a first (Fig. 1. Paragraph [0037]-BUSHNELL discloses the enclosure #102 is formed from a metal, which may include aluminum, stainless steel, ceramic, as non-limiting examples.). 
BUSHNELL fail to explicitly teach the piezoelectric element comprises a second ceramic material.
However, Buuck explicitly teaches the piezoelectric element comprises a second ceramic material (Fig. 1 and Fig. 9-10. Col. 3, Line [59-61]-Buuck discloses each of the haptic actuator(s) #114 is coupled to an outer surface of the inner shell #108 and coupled to an inner surface of the outer shell #110. Further in Col. 3, Line [43-47]-Buuck discloses the user device #102 may also include an outer shell #110 that substantially surrounds or encloses at least a portion of the inner device #104 and its inner shell #108.  The inner shell #108 and the outer shell #110 may be composed of one or more materials of any type. Further in Col. 10, Lines [40-44]-Buuck discloses the piezoelectric plate #504 may be composed of a ceramic piezoelectric material such as barium titanate, lead zirconate titanate, lead titanate, lithium niobate, lithium tantalite, bismuth ferrite, bismuth titanate, or other ceramic materials that display piezoelectric properties.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of BUSHNELL in view of Buuck of having a portable electronic device comprising: a housing comprising a ceramic material defining one or more walls of the portable electronic device; a display positioned at least partially within the housing; a touch sensing system configured to detect a touch input applied to an exterior portion of the one or more walls, with the teachings of Buuck of having wherein the piezoelectric element comprises a second ceramic material. 
Wherein having BUSHNELL`s a device the piezoelectric element comprises a second ceramic material. 
The motivation behind the modification would have been to obtain a touch display panel system that have a enhance touch detection, and functionality along with presenting haptic effects to provide a richer experience for device users. Since both BUSHNELL and Buuck are touch input devices. Please read prior art BUSHNELL et al. (US 2017/0082509 A1) paragraph [0004] and Buuck et al. (Patent No.: US 9,285,905 B1), Col. 2, Line [8-9].
BUSHNELL and Buuck in view of Takeda fail to explicitly teach the piezoelectric element is integrally formed with the one or more walls by co-firing the first ceramic material with the second ceramic material.  
However, Takeuchi explicitly teach the piezoelectric element is integrally formed with the one or more walls by co-firing the first ceramic material with the second ceramic material (Fig. 16-19. Paragraph [0211]-Takeuchi discloses when the piezoelectric/electrostrictive elements #18a, #18b are formed, it is also preferable that the piezoelectric/electrostrictive elements #18a, #18b are previously formed on the both surfaces of the ceramic green laminate #58, i.e., on the respective surfaces of the ceramic green sheets #52A, #52B, and the ceramic green laminate #58 and the piezoelectric/electrostrictive elements #18a, #18b are simultaneously sintered or co-fired.  For example, the following methods are available to perform the co-firing.  That is, the sintering may be performed for all of the constitutive films of the ceramic green laminate #58 and the piezoelectric/electrostrictive elements #18a, #18b. Further in paragraph [0214]- Takeuchi discloses when the piezoelectric/electrostrictive layers #22 and the ceramic green laminate #58 are co-fired, it is necessary to conform the sintering conditions of the both.  The piezoelectric/electrostrictive element #18a, #18b is not necessarily formed on the both surfaces of the ceramic laminate #60 or the ceramic green laminate #58.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of BUSHNELL in view of Buuck of having a portable electronic device comprising: a housing comprising a ceramic material defining one or more walls of the portable electronic device; a display positioned at least partially within the housing; a touch sensing system configured to detect a touch input applied to an exterior portion of the one or more walls, with the teachings of Takeuchi of having the piezoelectric element is integrally formed with the one or more walls by co-firing the first ceramic material with the second ceramic material. 
Wherein having BUSHNELL`s a device the piezoelectric element is integrally formed with the one or more walls by co-firing the first ceramic material with the second ceramic material. 
The motivation behind the modification would have been to obtain a touch display panel system that have a enhance touch detection, and functionality along with presenting haptic effects to provide a 

  
Regarding claim 40, BUSHNELL and Buuck in view of Takeda teaches the portable electronic device claim 36, Although, BUSHNELL in view of Buuck teaches the piezoelectric element and the ceramic material of the one or more walls. 
BUSHNELL and Buuck in view of Takeda fail to explicitly teach wherein the piezoelectric element is sintered to the ceramic material of the one or more walls.
However, Takeuchi explicitly teach wherein the piezoelectric element is sintered to the ceramic material of the one or more walls (Fig. 16-19. Paragraph [0211]-Takeuchi discloses when the piezoelectric/electrostrictive elements #18a, #18b are formed, it is also preferable that the piezoelectric/electrostrictive elements #18a, #18b are previously formed on the both surfaces of the ceramic green laminate #58, i.e., on the respective surfaces of the ceramic green sheets #52A, #52B, and the ceramic green laminate #58 and the piezoelectric/electrostrictive elements #18a, #18b are simultaneously sintered or co-fired.  For example, the following methods are available to perform the co-firing.  That is, the sintering may be performed for all of the constitutive films of the ceramic green laminate #58 and the piezoelectric/electrostrictive elements #18a, #18b. Further in paragraph [0214]- Takeuchi discloses when the piezoelectric/electrostrictive layers #22 and the ceramic green laminate #58 are co-fired, it is necessary to conform the sintering conditions of the both.  The piezoelectric/electrostrictive element #18a, #18b is not necessarily formed on the both surfaces of the ceramic laminate #60 or the ceramic green laminate #58.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of BUSHNELL and Buuck in view of Takeda of having a portable electronic device comprising: a housing comprising a ceramic material defining one or more walls of the portable electronic device; a display positioned at least partially within the housing; a touch sensing system configured to detect a touch input applied to an exterior portion of 
Wherein having BUSHNELL`s a device wherein the piezoelectric element is sintered to the ceramic material of the one or more walls. 
The motivation behind the modification would have been to obtain a touch display panel system that have a enhance touch detection, and functionality along with presenting haptic effects to provide a richer experience for device users. Since both BUSHNELL and Takeuchi are touch input devices. Please read prior art BUSHNELL et al. (US 2017/0082509 A1) paragraph [0004] and Takeuchi et al. (US 2005/0168109 A1), paragraph [0002].



Conclusion

Listed below are the prior arts made of record and not relied upon but are considered pertinent to applicant`s disclosure.
(a)	Koizumi et al. (US 2006/0202170 A1)- In the device, a piezoelectric/electrostrictive article (a piezoelectric/electrostrictive portion) constituted of a piezoelectric/electrostrictive porcelain composition and an electrode portion to which a voltage is applied are layered on a substrate made of a ceramic.  ....... (Fig. 1-3A-B. Paragraph [0002]). 
(b)	CASTILLO et al. (US 2013/0009905 A1)- A dual-function transducer for a force-sensitive multi-touch screen, including a first substrate, at least one electrode array formed on the first substrate, the at least one electrode array including first and second electrodes, and circuitry operatively coupled to the first and second electrodes..... (Fig. 1. Abstract).
(c)	Ando (US 2014/0152618 A1)- A touch panel that includes a flat membrane-like piezoelectric film provided with a first principal surface and a second principal surface which are opposed to each other.  The touch panel includes first and second capacitance detection 
sub-electrodes on the first principal surface and the second principal surface of the piezoelectric film. ....... (Fig. 1-3A-B. Abstract.
(d)	Zhang et al. (US 20170090655 A1)- A force sensor for detecting a force on a surface of a device.  The force sensor may include a force-receiving layer and a substrate disposed below the force-receiving layer.  A first force-sensitive component may be disposed on a surface of the substrate, and a second force-sensitive component may be disposed proximate to the first force-sensitive component.. ....... (Fig. 1-3A-B. Abstract. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINEYERE D WILLS-BURNS whose telephone number is (571)272-9752.  The examiner can normally be reached on Monday -Friday, 7:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel (Kumar) can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHINEYERE D WILLS-BURNS/Primary Examiner, Art Unit 2628